DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 February 2022 has been entered. Claims 1, 2, 5-7, 10-13, 18-21 and 23-29 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In the response filed 23 February 2022, applicant submitted a Terminal Disclaimer which was approved resulting in the withdrawal of the nonstatutory double patenting rejections over US Patent Applications 16/335,445 and 16/472,254.
As indicated in the Final rejection dated 23 September 2021, independent Claim 1 and claims dependent thereon were found to be allowable over the prior art references of record because Claim 1 requires that the poly(acrylate) copolymer contain from about 20 wt.% up to about 60 wt.% of a fluorinated (meth)acrylate monomer.  This patentably distinguishes over the closest prior art to FANG et al (US 2007/0254819) wherein the amount of the at least one fluorinated (meth)acrylate monomer in the (meth)acrylate copolymer is from 0.1% to 10% [0005].  Accordingly, in the response filed 23 February 2022, applicant amended all of the depending claims to depend on independent claim 1.    


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




						/ELLEN M MCAVOY/                                                                        Primary Examiner, Art Unit 1771                                                                                                                                
EMcAvoy
March 16, 2022